In the Matter of the Application of The City of New York Relative to Acquiring Title to All of the Lands and Premises Together with the Buildings and Appurtenances Thereunto Belonging within the Area Generally Bounded by the East Line of Fulton Street and Its Southerly Prolongation, the South Line of Prospect Street and its Westerly Prolongation, and the West Line of Washington Street and Its Southerly Prolongation, as These Streets Were Shown on the Map or Plan of The City of New York on May 23, 1935, so as to Provide for a Single Street between the Easterly Line of Washington Street and the Westerly Line of Fulton Street and between the Northerly Line of Prospect Street and the Northerly Line of Myrtle Avenue and to the Triangle of Land at the Intersection of the East Line of Clinton Street and the West Line of Fulton Street Extending Southerly 54.6 Feet on Clinton Street and 56.2 Feet on Fulton Street; Excepting Therefrom the Lands Formerly Acquired by The City of New York or Its Predecessor and Subject to the Rights of the New York Rapid Transit Corporation and the Brooklyn and Queens Transit Corporation, to Use for Railroad Purposes Two Parcels of Land within the Area Hereinbefore Described, Now Used for Such Purposes until Such Time as The City of New York Makes Other Provisions for the Operation of the Respective Railroad Lines Such as Are *889Satisfactory to the Respective Railroad Companies, in the Borough of Brooklyn, City of New York. The City of New York, Appellant; Harold R. Woolhiser, Respondent.On appeal from so much of a supplemental and amended final decree in a condemnation proceeding as awards to respondent, a tenant, the sum of $4,400, with interest, for certain fixtures, supplemental and amended decree unanimously affirmed, with costs. (Matter of City of New York [Woolhiser], 250 App. Div. 197.) Present —- Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, ¿TJ.